EXHIBIT 10.12

CHANGE IN CONTROL AGREEMENT

CHANGE IN CONTROL AGREEMENT by and between Webster Financial Corporation, a
Delaware corporation (the “Company”) and James C. Smith (the “Executive”), dated
as of the 1st day of January, 2008 (this “Agreement”).

WHEREAS, the Executive and the Company are parties to that certain Change of
Control Agreement, dated as of December 15, 1997 (the “Original Agreement”);

WHEREAS, the Company now desires to make certain amendments to the Original
Agreement as deemed advisable to prevent an inclusion of income or imposition of
penalties under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) or as deemed advisable to facilitate compliance with Section 409A
of the Code and to otherwise make certain revisions to the Original Agreement to
update them to current practice, including changes to reflect the Company’s
current benefit plans and practices; and]

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined below) of the Company. The Board believes it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change in Control and
to encourage the Executive’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change in Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change in Control that ensure that the compensation and benefits expectations of
the Executive will be satisfied and which are competitive with those of other
corporations. Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Certain Definitions.

(a) The “Effective Date” shall mean the first date during the Change in Control
Period (as defined in Section 1(b)) on which a Change in Control (as defined in
Section 2) occurs. Anything in this Agreement to the contrary notwithstanding,
if a Change in Control occurs and if the Executive’s employment with the Company
is terminated within the 12-month period prior to the date on which the Change
in Control occurs, and if it is reasonably demonstrated by the Executive that
such termination of employment (i) was at the request of a third party that has
taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with or anticipation of a Change in Control
(such a termination of employment, an “Anticipatory Termination”), then for all
purposes of this Agreement the “Effective Date” shall mean the date immediately
prior to the date of such termination of employment.

(b) The “Change in Control Period” shall mean the period commencing on the date
hereof and ending on the second anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), unless previously
terminated, the Change in Control Period shall be automatically extended so as
to terminate two years from such Renewal Date, unless at least 60 days prior to
the Renewal Date the Company shall give notice to the Executive that the Change
in Control Period shall not be so extended.



--------------------------------------------------------------------------------

(c) “Affiliated Companies” shall include any company controlled by, controlling
or under common control with the Company.

2. Change in Control. For the purpose of this Agreement, a “Change in Control”
shall mean:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company or (iv) any acquisition pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection (c) of this Section 2;
or

(b) Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners,
respectively, of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation,

 

-2-



--------------------------------------------------------------------------------

except to the extent that such ownership existed prior to the Business
Combination and (iii) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

3. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company,
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the second anniversary of the Effective Date
(the “Employment Period”). The Employment Period shall terminate upon the
Executive’s termination of employment for any reason.

4. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the office where the Executive was
employed immediately preceding the Effective Date or at any other office or
location less than 35 miles from such office.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to twelve times the highest monthly base salary paid or
payable, including any base salary that has been earned but deferred, to the
Executive by the Company and the Affiliated Companies in respect of the
twelve-month period immediately preceding the month in which the Effective Date
occurs. During the Employment Period, the Annual Base Salary shall be reviewed
no more than 12 months after the last salary increase awarded to the Executive
prior to the Effective Date and thereafter at least annually. Any increase in
the Annual Base Salary shall not serve to limit or reduce any other obligation
to the Executive under this Agreement. The Annual Base Salary shall not be
reduced after any such increase and the term “Annual Base Salary” as utilized in
this Agreement shall refer to the Annual Base Salary as so increased.

 

-3-



--------------------------------------------------------------------------------

(ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the Executive’s highest
bonus under the Webster Financial Corporation and Webster Bank Annual Incentive
Compensation Plan, or any comparable bonus under any predecessor or successor
plan, paid with respect to any one of the last three Company fiscal years prior
to the Effective Date (the “Recent Annual Bonus”). For purposes of determining
the Recent Annual Bonus under the foregoing sentence, if the Executive was not
employed by the Company for the whole of any of the last three fiscal years
prior to the Effective Date, then the bonus paid with respect to such fiscal
year shall be deemed to be the greater of (x) the Executive’s target bonus as
set forth in the Executive’s employment offer letter, or (y) the actual Annual
Bonus paid to the Executive with respect to such fiscal year. Each such Annual
Bonus shall be paid no later than two and a half months after the end of the
fiscal for which the Annual Bonus is awarded, unless the Executive shall elect
to defer the receipt of such Annual Bonus pursuant to an arrangement that meets
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all cash and equity incentive,
savings and retirement plans, practices, policies and programs applicable
generally to other peer executives of the Company and the Affiliated Companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with incentive opportunities (measured with respect to both regular
and special incentive opportunities, to the extent, if any, that such
distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and the Affiliated Companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective Date or if
more favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and the Affiliated Companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits that are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of

 

-4-



--------------------------------------------------------------------------------

club dues, and, if applicable, use of an automobile and payment of related
expenses, in accordance with the most favorable plans, practices, programs and
policies of the Company and the Affiliated Companies in effect for the Executive
at any time during the 120-day period immediately preceding the Effective Date
or, if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and the Affiliated Companies at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided generally at any time thereafter with respect to other
peer executives of the Company and the Affiliated Companies.

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and the Affiliated Companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

5. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 12(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness that is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. For purposes of this Agreement, “Cause”
shall mean:

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness or
following the Executive’s delivery of a Notice of Termination for Good Reason),
after a written demand for substantial performance is delivered to the Executive
by the Board or the Chief Executive Officer of the Company that specifically
identifies the manner in which the Board or the Chief Executive Officer believes
that the Executive has not substantially performed the Executive’s duties, or

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.

 

-5-



--------------------------------------------------------------------------------

For purposes of this Section 5(b), no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority (A) given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”),
(B) upon the instructions of the Chief Executive Officer of the Company or a
senior officer of the Company or (C) based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Applicable Board at a meeting of the Applicable Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel for
the Executive, to be heard before the Applicable Board), finding that, in the
good faith opinion of the board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason or by the Executive voluntarily without Good Reason. For
purposes of this Agreement, “Good Reason” shall mean:

(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 4(a) of this Agreement, or any other action by the Company which results
in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by the Executive;

(ii) any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof or the Company’s
requiring the Executive to travel on Company business to a substantially greater
extent than required immediately prior to the Effective Date;

(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

(v) any failure by the Company to comply with and satisfy Section 11(c) of this
Agreement.

For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive. The Executive’s mental or physical
incapacity following the occurrence of an event described above in clauses
(i) through (v) shall not affect the Executive’s ability to terminate employment
for Good Reason.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto

 

-6-



--------------------------------------------------------------------------------

given in accordance with Section 12(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice that (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than thirty days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s respective rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination, (iii) if the Executive resigns without Good Reason, the date
on which the Executive notifies the Company of such termination, and (iv) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be. The Company and the Executive shall take all
steps necessary (including with regard to any post-termination services by the
Executive) to ensure that any termination described in this Section 5
constitutes a “separation from service” within the meaning of Section 409A of
the Code and, notwithstanding anything contained herein to the contrary, the
date on which such separation from service takes place shall be the “Date of
Termination”.

6. Obligations of the Company upon Termination.

(a) Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause or Disability or the Executive shall terminate employment for
Good Reason:

(i) the Company shall pay to the Executive, in a lump sum in cash within 30 days
after the Date of Termination, the aggregate of the following amounts:

A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination, (2) the product of (x) the higher of (I) the Recent Annual Bonus
and (II) the Annual Bonus paid or payable, including any bonus or portion
thereof which has been earned but deferred (and annualized for any fiscal year
consisting of less than twelve full months or during which the Executive was
employed for less than twelve full months), for the most recently completed
fiscal year during the Employment Period, if any (such higher amount being
referred to as the “Highest Annual Bonus”) and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365 (the “Pro Rata Bonus”), and
(3) any accrued vacation pay, in each case to the extent not theretofore paid
(the sum of the amounts described in clauses (1), (2), and (3) shall be
hereinafter referred to as the “Accrued Obligations”); and

B. the amount equal to the product of (1) three and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Highest Annual Bonus; and

C. the amount equal to the product of (1) sum of (x) the annual COBRA premiums
for coverage under the Company’s health care plans and (y) the annual premium
for

 

-7-



--------------------------------------------------------------------------------

coverage (based on the rate paid by the Company for active employees) under the
Company’s life insurance plans, in each case, based on the plans in which the
Executive participates as of the Date of Termination (or, if more favorable to
the Executive, the plans as in effect immediately prior to the Effective Date),
and (2) three; and

D. the amount equal to the sum of all Company contributions to which the
Executive is eligible as of immediately prior to the Effective Date (or, if more
favorable, the Date of Termination) under the Company’s qualified defined
contribution plans and any excess or supplemental defined contribution plans
(and any successor plans thereto) in which the Executive participates as of the
Effective Date (or, if more favorable, the Date of Termination) (together, the
“DC SERPs”) that the Executive would be eligible to receive if the Executive’s
employment continued for three years after the Date of Termination, assuming for
this purpose that (1) the Executive’s benefits under such plans are fully
vested, (2) the Executive’s eligible compensation for purposes of such plans in
each of the three years is that required by Section 4(b)(i) and Section 4(b)(ii)
and that such amounts are paid in equal monthly installments over such
three-year period, (3) to the extent that the Company contributions are
determined based on the contributions or deferrals of the Executive, that the
Executive’s contribution or deferral elections, as appropriate, are those in
effect immediately prior the Effective Date (or, if more favorable, the Date of
Termination), and (4) to the extent that the Company contributions are
discretionary, assuming such contributions are made at the rate of any
discretionary contributions made by the Company during the plan year immediately
preceding the Effective Date); and

(ii) all accrued benefits under any excess or supplemental defined benefit plan
of the Company in which the Executive participates (or is otherwise being
credited with service for purposes of vesting as of the Date of Termination) and
all account balances under the DC SERPs shall fully vest as of the Date of
Termination, in each case, to the extent the Executive participates (or
previously participated) in any such plans;

(iii) the Company shall take such actions as are necessary to cause the
Executive and/or the Executive’s family to continue to be eligible to
participate in the Company’s health care and life insurance benefit plans that
the Executive would be eligible to participate in if the Executive continued as
an active employee three years after the Executive’s Date of Termination, or
such longer period as may be provided by the terms of the appropriate plan,
program, practice or policy (the “Benefit Continuation Period”), with the
Executive to pay (A) the COBRA premiums for participation in the Company’s
health care plans and (B) the premium rate applicable to active employees of the
Company for participation in the Company’s life insurance plans, to the extent
the Executive elects in writing to continue such coverage within 60 days after
the Date of Termination. Following the end of the period (during the Benefit
Continuation Period) in which the Executive continues participation in the
Company’s healthcare plans, the Executive shall be eligible for continued health
coverage as required by Section 4980B of the Code or other applicable law
(“COBRA Coverage”), as if the Executive’s employment with the Company had
terminated as of the end of such period, and the Company shall take such actions
as are necessary to cause such COBRA Coverage not to be offset by the provision
of benefits under this Section 6(a)(iii) and to cause the period of COBRA
Coverage to commence at the end of the Benefit Continuation Period. For purposes
of determining eligibility (but not the time of commencement of benefits) of the
Executive for access to retiree welfare benefits pursuant to the retiree welfare
benefit plans of the Company as in effect as of the Date of Termination (or, if
more favorable to the Executive, the plans as in effect when the Executive
ceases participating in the Company’s plans during the Benefit Continuation
Period), the Executive shall be considered to have remained employed (for
purposes of both age and service credit) for the period (during the Benefit
Continuation Period) in which the Executive continues participation in the
Company’s health care and life insurance plans (as provided in the first
sentence of this Section 6(a)(iii)) and to have retired on the last day of such
period, and the Company shall take such actions as are necessary to cause the
Executive to be eligible to commence participating in the applicable retiree
welfare benefit plans as of the applicable benefit commencement date;

 

-8-



--------------------------------------------------------------------------------

(iv) the Company shall, at its sole expense as incurred, provide the Executive
with outplacement services the scope and provider of which shall be selected by
the Executive in the Executive’s sole discretion; provided that the cost of such
outplacement shall not exceed $50,000; and provided, further, that such
outplacement benefits shall end not later than the last day of the second
calendar year that begins after the Date of Termination; and

(v) to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and the Affiliated
Companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”) in accordance with the terms of the underlying plans,
program, policy or practice or contract or agreement.

Notwithstanding the foregoing provisions of this Section 6(a)(i) and except as
otherwise provided in Section 12(c) with respect to an Anticipatory Termination,
in the event that the Executive is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination) (a
“Specified Employee”), amounts that would otherwise be payable and benefits that
would otherwise be provided under Section 6(a)(i) during the six-month period
immediately following the Date of Termination (other than the Accrued
Obligations) shall instead be paid, with interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code
(“Interest”), or provided on the first business day after the date that is six
months following the Executive’s “separation from service” within the meaning of
Section 409A of the Code (the “409A Payment Date”).

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of the Other Benefits. Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term “Other Benefits” as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and Affiliated Companies to the estates and
beneficiaries of peer executives of the Company and the Affiliated Companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and the Affiliated
Companies and their beneficiaries.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination, provided, that in the event that the
Executive is a Specified Employee, the Pro Rata Bonus shall be paid with
Interest on the 409A Payment Date. With respect to the provision of the Other
Benefits, the term “Other Benefits” as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and the

 

-9-



--------------------------------------------------------------------------------

Affiliated Companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other peer executives and their
families at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company and the Affiliated Companies and their families.

(d) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (i) his Annual Base Salary through the Date of
Termination, and (ii) Other Benefits, in each case to the extent theretofore
unpaid. If the Executive voluntarily terminates employment during the Employment
Period, excluding a termination for Good Reason, this Agreement shall terminate
without further obligations to the Executive, other than for Accrued Obligations
and the timely payment or provision of Other Benefits. In such case, all Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination, provided, that in the event that the Executive is a
Specified Employee, the Pro Rata Bonus shall be paid with Interest to the
Executive on the 409A Payment Date.

7. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of the Affiliated Companies and for
which the Executive may qualify, nor, subject to Section 12(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
other contract or agreement with the Company or any of the Affiliated Companies.
Amounts that are vested benefits or that the Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any other contract or
agreement with the Company or any of the Affiliated Companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or other contract or agreement except as explicitly
modified by this Agreement. Without limiting the generality of the foregoing,
the Executive’s resignation under this Agreement with or without Good Reason,
shall in no way affect the Executive’s ability to terminate employment by reason
of the Executive’s “retirement” under any compensation and benefits plans,
programs or arrangements of the Affiliated Companies, including without
limitation any retirement or pension plans or arrangements or to be eligible to
receive benefits under any compensation or benefit plans, programs or
arrangements of the Affiliated Companies, including without limitation any
retirement or pension plan or arrangement of the Affiliated Companies or
substitute plans adopted by the Company or its successors, and any termination
which otherwise qualifies as Good Reason shall be treated as such even if it is
also a “retirement” for purposes of any such plan. Notwithstanding the
foregoing, if the Executive receives payments and benefits pursuant to
Section 6(a) of this Agreement, the Executive shall not be entitled to any
severance pay or benefits under any severance plan, program or policy of the
Company and the Affiliated Companies, unless otherwise specifically provided
therein in a specific reference to this Agreement.

8. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to pay
as incurred (within 10 days following the Company’s receipt of an invoice from
the Executive), at any time from the date of this Agreement through the
Executive’s remaining lifetime or, if longer, through the 20th anniversary of
the Effective Date, to the full extent permitted by law, all legal fees and
expenses that the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or

 

-10-



--------------------------------------------------------------------------------

enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus
Interest. In order to comply with Section 409A of the Code, in no event shall
the payments by the Company under this Section 8 be made later than the end of
the calendar year next following the calendar year in which such fees and
expenses were incurred; provided, that the Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred. The amount of such legal fees and expenses that the Company is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that the Company is obligated to pay in any other calendar year, and
the Executive’s right to have the Company pay such legal fees and expenses may
not be liquidated or exchanged for any other benefit.

9. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, but excluding any income taxes and penalties
imposed pursuant to Section 409A of the Code, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 9(a), if it shall be
determined that the Executive is entitled to the Gross-Up Payment, but that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount,
then no Gross-Up Payment shall be made to the Executive and the amounts payable
under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount. The reduction of the
amounts payable hereunder, if applicable, shall be made reducing the payments
and benefits under the following sections in the following order:
(i) Section 6(a)(iv), (ii) Section 6(a)(i)(B), (iii) Section 6(a)(i)(C),
(iv) Section 6(a)(i)(A)(2) and (v) Section 6(a)(iii). For purposes of reducing
the Payments to the Safe Harbor Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amount payable under this Agreement would not result in a reduction of the
Parachute Value of all Payments to the Safe Harbor Amount, no amounts payable
under the Agreement shall be reduced pursuant to this Section 9(a). The
Company’s obligation to make Gross-Up Payments under this Section 9 shall not be
conditioned upon the Executive’s termination of employment.

(b) Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by Ernst & Young LLP or such
other nationally recognized certified public accounting firm as may be
designated by the Executive (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Executive may
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Company should have been made (the
“Underpayment”),

 

-11-



--------------------------------------------------------------------------------

consistent with the calculations required to be made hereunder. In the event the
Company exhausts its remedies pursuant to Section 9(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 9(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

-12-



--------------------------------------------------------------------------------

(d) If, after the receipt by the Executive of a Gross-Up Payment or payment by
the Company of an amount on the Executive’s behalf pursuant to Section 9(c), the
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 9(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 9(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.

(e) Any Gross-Up Payment, as determined pursuant to this Section 9, shall be
paid by the Company to the Executive within five days of the receipt of the
Accounting Firm’s determination; provided that, the Gross-Up Payment shall in
all events be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in
Section 9(c) that does not result in the remittance of any federal, state, local
and foreign income, excise, social security and other taxes, the calendar year
in which the claim is finally settled or otherwise resolved. Notwithstanding any
other provision of this Section 9, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.

(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 9.

“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

“Parachute Value” of a Payment shall mean the present value as of the date of
the change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

A “Payment” shall mean any payment, benefit or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

The “Safe Harbor Amount” means 2.99 times the Executive’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code.

10. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of the Affiliated Companies, and their
respective businesses, which information, knowledge or data shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of the Affiliated Companies and which information, knowledge or data shall
not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal

 

-13-



--------------------------------------------------------------------------------

process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those persons designated by the Company. In no
event shall an asserted violation of the provisions of this Section 10
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.

11. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive other than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 11(c), without the
prior written consent of the Executive this Agreement shall not be assignable by
the Company.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law, or otherwise.

12. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
other than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:    At the last address on file in the Company’s records
If to the Company:    Webster Financial Corporation    Webster Plaza    145 Bank
Street    Waterbury, Connecticut 06702    Attention: Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) Notwithstanding any provision in this Agreement to the contrary, in the
event of an Anticipatory Termination, any payments that are deferred
compensation within the meaning of Section 409A of the Code that the Company
shall be required to pay pursuant to Section 6(a)(i) of this Agreement shall be
paid as follows: (i) if such Change in Control is a “change in control event”
within the meaning

 

-14-



--------------------------------------------------------------------------------

of Section 409A of the Code, (A) except as provided in clause (i)(B) below, on
the date of such Change in Control, or (B) if the Executive is a Specified
Employee and the Delayed Payment Date is later than the Change in Control, on
the Delayed Payment Date, and (ii) if such Change in Control is not a “change in
control event” within the meaning of Section 409A of the Code, (A) except as
provided in clause (ii)(B) below, on the first business day following the
12-month anniversary of the date of such Anticipatory Termination (the “Payment
Date”), or (B) if the Executive is a Specified Employee and the Delayed Payment
Date is later than the date of such Change in Control, on the Delayed Payment
Date. In the event of an Anticipatory Termination, any payments or benefits that
are not deferred compensation within the meaning of Section 409A of the Code
that the Company shall be required to pay or provide pursuant to Section 6(a) of
this Agreement shall be paid or shall commence being provided on the date of the
Change in Control. Interest with respect to the period, if any, from the date of
the Change in Control until the actual date of payment shall be paid on any
delayed cash amounts.

(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(e) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(f) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 5(c)(i)-(v) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

(g) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a) hereof, prior to the Effective Date, the Executive’s
employment may be terminated by either the Executive or the Company at any time
prior to the Effective Date, in which case the Executive shall have no further
rights under this Agreement. From and after the Effective Date this Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof, including without limitation the Non-Competition
Agreement between the Company and the Executive dated as of January 31, 2005. As
of the date first written above, the Original Agreement is superseded and
replaced by this Agreement.

(h) Within the time period permitted by the applicable Treasury Regulations, the
Company may, in consultation with the Executive, modify the Agreement, in the
least restrictive manner necessary and without any diminution in the value of
the payments to the Executive, in order to cause the provisions of the Agreement
to comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of taxes and penalties on the Executive pursuant to Section 409A of
the Code.

(i) Upon the expiration or other termination of this Agreement or the
Executive’s employment, the respective rights and obligations of the parties
hereto shall survive to the extent necessary to carry out the intentions of the
parties under this Agreement.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

  Executive’s Name WEBSTER FINANCIAL CORPORATION By:  

 

Title:  

 

-16-